Title: To Benjamin Franklin from Emmanuel-Pierre de La Plaigne, [7 March 1778]
From: La Plaigne, Emmanuel-Pierre de
To: Franklin, Benjamin


Monseigneur,
[March 7, 1778]
J’ai l’honneur de présenter à Votre Excellence Messieurs L’armand et de Guaÿ Capitaines d’artillerie qui vont à Paris terminer leurs affaires pour passer ensuite au service des Etats de la Georgie. Comme par ma mission, Monseigneur, j’étais chargé d’améner avec moi plusieurs officiers d’artillerie experimentés, j’ai enfin déterminé ces deux Messieurs à passer en Amerique; ils me sont singulierement récommandés; et leur prudence et leur intelligence étant connües, je crois avoir fait en eux une acquisition précieuse pour les Etats libres et indépendans de l’Amerique. J’ai l’honneur d’être, Monseigneur, De Votre Excellence le très humble et obéissant serviteur
E.P. De LaplaigneCapt. of the first georgia


J’ai l’honneur de prévenir votre Exc. que j’ai tiré huit Louis d’or sur Messrs. Garcon et ricard [Bayard] et comme la vente de ma voiture pourrait bien ne pas les rembourser, j’espere que Vot. Ex. voudra bien y faire honneur.

 
Notation: De La Plaigne
